RosenberRY, J.
(dissenting). 1 cannot concur in the view that there is no misjoinder of causes of action. It is my opinion that secs. 1791/ to 1791m, Stats., inclusive, create a new right and prescribe the remedy therefor. By a long line of decisions it is held that where a new right is created and the statute creating the right prescribes the remedy, the remedy so prescribed is exclusive. Chicago & N. W. R. Co. v. Railroad Comm. 162 Wis. 91, 155 N. W. 941; State ex rel. Cook v. Houser, 122 Wis. 534, 100 N. W. 964, and cases cited.
Conceding, as the court holds, that the plaintiff’s main primary right is that created by sec. 1747í?, and that in an action to restrain the continuation of an unlawful combination as defined in that section the court may award judgment visiting upon the. guilty parties the legal consequences of their guilt as defined in that section and provided in succeeding sections, the right to forfeit the charter of a Wisconsin corporation does not arise under sec. 1747e or the succeeding sections, but under secs. 1791/ to 1791m, inclusive, so that while a single unlawful act may give rise to two distinct causes of action arising under different laws, it does not warrant the joinder of those causes of action. If the provisions relating to ouster contained in secs. 1791/ to 1791m, inclusive, were included in secs. 1747e and 1747/, a different result might follow, but the legislature has seen fit not to include these provisions in a single act and it has seen fit to prescribe a specific remedy for the right created by secs. 1797/ to 1797m, inclusive'.
Eschweiler, J.
(dissenting in part). Because the complaint sets forth facts and relies upon statutory provisions upon which are sought several, distinct, and separate forms of relief such as would support and require separate and in*378dependent causes of action, I am convinced that the demurrer on the ground of improper joinder of several causes of action should have been sustained.
A motion for a rehearing was denied, with $25 costs, on October 16, 1923.